                          3:20-cv-03303-RM-TSH # 1          Page 1 of 4
                                                                                                    E-FILED
                                                                   Friday, 13 November, 2020 04:01:10 PM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS, DIVISION

BETTY MCDADE,                                 )
                                              )
       Plaintiff,                             )
                                              )             20-cv-03303
       vs.                                    )
                                              )
MAC’S CONVENIENCE STORES, LLC,                )
d/b/a CIRCLE K                                )
                                              )
       Defendant                              )

                                    NOTICE OF REMOVAL

        Please take notice that defendant Mac’s Convenience Stores, LLC, d/b/a Circle K,

(“Circle K”) hereby removes Case No. 2020 L 108 from the Circuit Court of the Sixth Judicial

Circuit Macon County, Illinois, to this Court. This removal is based on the following grounds:

        1.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332

because diversity jurisdiction exists.

        2.     On or about October 13, 2020, Plaintiff commenced this action by filing a

Complaint in the Circuit Court of the Sixth Judicial Circuit Macon County, Illinois. (See

Summons & Compl., Ex. 1.)

        3.     Plaintiff served Circle K via personal service on October 16, 2020. (Id.)

                                         NATURE OF THE CASE

        4.     Plaintiff slipped and fell while walking into a Circle K store on January 9, 2020.

(Compl. ¶¶ 3-10.)

       5.      Plaintiff has sued Circle K in connection with the January 9, 2020 incident

claiming: (1) negligence (Compl. Count I).




                                             Page 1 of 4
                          3:20-cv-03303-RM-TSH # 1             Page 2 of 4




                                   PROCEDURAL STATEMENT

        6.      The prerequisites for removal under 28 U.S.C. § 1441 have been met.

        7.      This notice of removal is filed within 30 days of the time Plaintiff served Circle

K, and is therefore timely under 28 U.S.C. § 1446(b). Murphy Brothers, Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344 (1999).

        8.      Pursuant to 28 U.S.C. 1441(a), Circle K attaches to this Notice of Removal all

pleadings and process that have been served on it.

        9.      As required by 28 U.S.C. § 1446(d), Circle K will promptly serve upon Plaintiff’s

counsel and file in Macon County, Illinois, a true and correct copy of this Notice of Removal.

            COMPLETE DIVERSITY OF CITIZENSHIP EXISTS BETWEEN PLAINTIFF
                               AND DEFENDANT

        10.     Plaintiff, Betty McDade, is an Illinois citizen who is domiciled in Macon County,

Illinois.

        11.     Mac’s Convenience Stores, LLC is incorporated under the laws of Delaware and

its principal place of business is in Tempe, Arizona.

        12.     There is thus complete diversity of citizenship between Plaintiff, an Illinois citizen,

and Circle K, because it is not an Illinois citizen.

             THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

        13.     Plaintiff claims that she incurred damages in excess of $50,000. (See., e.g.,

Compl. ¶ 12.) Plaintiff as a result of her fall, received inpatient care at a hospital for over two

weeks. It is therefore certain that Plaintiff’s alleged damages in this case exceed $75,000,

exclusive of interest and costs.




                                              Page 2 of 4
                         3:20-cv-03303-RM-TSH # 1             Page 3 of 4




                                         CONCLUSION

       For the reasons set forth above, this Court has original jurisdiction over this action pursuant

to 28 U.S.C. § 1332 and removal of this action to this Court is proper under 28 U.S.C. § 1441. In

accordance with 28 U.S.C. § 1446, defendant Circle K is concurrently filing a copy of this notice

with the Circuit Court of Macon County and has attached hereto as exhibits all process and

pleadings served on it in 2020 L 108.




Dated: November 13, 2020                              /s/ Paul A. Ruscheinski

                                                      Paul A. Ruscheinski ARDC # 6279731
                                                      Litchfield Cavo LLP
                                                      303 W. Madison, Suite 300
                                                      Chicago, IL 60606
                                                      (312) 781-6602

                                                      Counsel for Mac’s Convenience Stores, LLC
                                                      d/b/a Circle K




                                             Page 3 of 4
                        3:20-cv-03303-RM-TSH # 1        Page 4 of 4




                             CERTIFICATE OF SERVICE

        I certify that on November 13, 2020, I, counsel for Mac’s Convenience Stores, LLC,
d/b/a Circle K, served the foregoing NOTICE OF REMOVAL via electronic mail to the below-
listed counsel of record for plaintiff in state court:

John N. Cannon
McCarthy, Rowden, Baker & Cannon
243 S. Water St.
Decatur, IL 62523
Phone: (217) 428-4323
john@law-mrb.com
Counsel for Plaintiff


                                                 /s/ Paul A. Ruscheinski




                                        Page 4 of 4
